Title: To Alexander Hamilton from Pierre Charles L’Enfant, 26 March 1793
From: L’Enfant, Pierre Charles
To: Hamilton, Alexander



paterson [New Jersey] 26 March 1793.
dear sir

I have fund Everything at Paterson in as good a state as I had promised from the arrangment made previous to my leaving the place and Judging from the progress making in reducing the Rock I would Continue to indulge the flatering hope of happily Ending the opperations of this season was it not that I Feel a Sudden discouragment in the prosecution of them owing to a Intimation I had that the best of my Schems may yet by chance to be left aside and that my whole labour is likely once more to be made a mean to gratify the petit Interest of some men to the Expulsion of me and the Subversion of all my views.
at a meeting, last Sunday Evening, of Messrs. low, Boudinot, Colt and myself Mr low brought forward a proposal from Saml Ogden to carry the water from the fall dow[n] to vree land point, and this proposal the motive of which is obvious—and which in the first Instance of the business had been made and rejected Mr low now declared he would patronise at the next quarterly meeting. He said Saml Ogden had assured him he would effect the purpose of a Coton Manufacture at that place for ten thousand Pounds—that to facilitate an agreement he, Mr low, had offered to give him 80,000 Pounds. You will observe that I was told 30,000 dollars would be the utmost I could Expect for Continuing and accomplishing the whole of my plan, which made me see with surprise the gratter sum offered for the other, but the observations naturally arrising from this and from the Consideration of the great advantages my plan had compared with any other as also of the discredit an attempt to part from a plan half accomplished would reflect upon the whole business at this moment. Nothing being noticed, I cannot but at best Conjecture an Intention to bring the society to a dissolution which I conceive is worked in different ways from Speculating motive as also from Ecinomical purpose.
disagreably situated wishing to take no resolution nor make any Steps Injurious to the grand project but at the same time unwilling to serve the view of any other sistem but the one in which I Engaged, Mr low making no reserve in saying that part of what I had done would facilitate Saml Ogden plan and that I might continue the work in consequence I declared that all what I could do consistently with my feeling and with the confidence I remained in that the Body of director could not but disapprove the adoption of a new plan—Was to suspend all work, until they had determined upon the proposal—and that consequently on the following day, yesterday, I should adjourn all hands until after the 20. of april—the Meeting of the directors being postponed to the 16.
Wishing for your Opinion on this Business I hasten to communicate the whole to you without other remark. Beging you will favour me with it as soon as Convenient and in as confidential a manner as I hope your trust in me may Induce.
I have the Honor to be with respect,   dear sir   Your Most Humble & obedient servant

P Charles. L’Enfant
allexander Amilton Esqrsecretary to the treasuray

